                          United States District Court
                        Western District of North Carolina
                               Asheville Division

          Michael Higgins,                           JUDGMENT IN CASE

             Plaintiff(s),                             1:20-cv-00264-DSC

                 vs.

          Andrew M. Saul,

            Defendant(s).



DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s July 5, 2021 Order.

                                               July 6, 2021
